--------------------------------------------------------------------------------

Exhibit 10.6


Symyx Technologies
415 Oakmead Parkway
Sunnyvale CA  94085


October 1, 2007




Trevor Heritage


Dear Trevor,


I am pleased to extend to you a warm welcome to Symyx Technologies, Inc.
(“Symyx” or the “Company”).  As you know, Symyx recently entered into an
agreement to acquire MDL Information Systems, Inc. (“MDL”).  This letter
outlines the terms of your employment with the Symyx MDL subsidiary (or as an
employee of Company if this subsidiary is subsequently merged into Symyx),
following, and conditioned upon, the successful closing of the Symyx-MDL
acquisition (the “Closing”).


Immediately after the Closing, you will continue to perform your current job
duties as Senior Vice President Science, Symyx Software, reporting to Tim
Campbell.  You will receive a monthly salary of $23,144.73, which will be paid
semi-monthly, in accordance with Symyx’s normal payroll procedures, less
applicable withholdings and deductions.  You will also be eligible to
participate in the Symyx Technologies Inc. Company Performance Bonus Program,
pursuant to which you will be eligible to receive annual bonus compensation
based on the Company’s performance and your individual performance.  You will
receive additional information about this program as it becomes available.


As soon as practicable after the Closing, you will be eligible to participate in
all  employee benefit plans offered to Symyx employees on the terms and
conditions governing those plans.   Symyx reserves the right to modify your job
title, duties, and compensation from time to time as it deems necessary, and
reserves the right to amend and/or terminate its employee benefit plans at any
time.


You should be aware that your employment is not for a specified period and
constitutes at will employment.  As a result, you are free to resign at any
time, for any or no reason.  Similarly, Symyx is free to conclude its employment
relationship with you at any time, with or without cause or advance
notice.  Symyx reserves the right to conduct employee background and/or
reference checks, including on employees of a subsidiary.  Your continued
employment, therefore, is contingent upon results, satisfactory to the Company,
of any required background investigation and/or reference check, if
any.  Enclosed you will find a two page authorization form in this regard.

 
 

--------------------------------------------------------------------------------

 

During your employment with Symyx, you must not engage in any other employment,
occupation, consulting or business activity directly related to the business in
which Symyx is now involved or becomes involved during the term of your
employment, nor will you engage in any activities that conflict with your
obligations to the Company.  In addition, you must sign and comply with the
Company’s standard At-Will, Confidential Information, Invention Assignment and
Arbitration Agreement (the “Confidentiality Agreement”), which requires (among
other things) that you maintain in strict confidence all Symyx confidential and
proprietary information.


To indicate your acceptance of the terms of your continued employment as set
forth in this letter, please sign and date this letter in the space provided
below and return it to me, along with the signed code of conduct, background
authorization, insider trading policy and Confidentiality Agreement.  A
duplicate original of this letter is enclosed for your records.  This letter,
along with the Confidentiality Agreement, sets forth the terms governing your
employment with Symyx and supersedes any prior representations and/or
agreements, whether written or oral.  Except for changes reserved to the
Company’s discretion as described above, the terms set forth in this letter may
not be modified or amended except in a written agreement signed by an authorized
officer of Symyx.


We look forward to working with you as we move forward and integrate two great
companies.



 
Sincerely,
 
/s/Rex Jackson
 
Rex Jackson
 
Executive Vice President,
 
General Counsel



ACCEPTED AND AGREED TO this
22
day of
Oct.
, 2007.



By:
/s/ Trevor Heritage
 

 
 

--------------------------------------------------------------------------------